DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-12, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Srihari U.S. PAP 2011/0137636 A1.
Regarding claim 1 Srihari teaches a cross-lingual search apparatus (embodiments of the Context Aware Translation System may also provide for increased accuracy in search results, see par. [0017]), the apparatus comprising: 
processing circuitry and memory (processor of a general purpose computer, a computer-readable memory, see par. [0037-0038]); 
the processing circuitry to: 
access a query in a first natural language (language query, see par. [0017]; figure 11, element 1107); 

compute, using a cross-lingual information retrieval module (These search results may be from a faceted search or cross-lingual search, see par. [0017]), a ranked list of documents in a second natural language that are related to the event, wherein at least a portion of documents in the ranked list are selected from a collection of documents in the second natural language that are not annotated with events (a vocabulary module structured and arranged to map the input to an electronic database derived from words based on the origin of the input; a transliteration module structured and arranged to produce multiple back-transliterated and translated forms for the input in a Romanized language and calculate confidence scores for the multiple back-transliterated and translated forms, see par. [0018]), 
wherein the cross-lingual information retrieval module is trained using a dataset comprising annotated documents in the first natural language and translations of the annotated documents into the second natural language, wherein each annotated document is annotated with one or more events (we may use a machine learning module that may be trained on annotated Chinese corpora: the annotations may include low-level features as well as the entity 307 class, see par. [0078]); 
and provide an output representing at least a portion of the ranked list of documents in the second natural language, wherein the second natural language is different from the first natural language (output module to provide the multiple translated and back-transliterated forms and the confidence score in a format compatible with machine translation systems for the input, see par. [0018]).  
claim 2 Srihari teaches the apparatus of claim 1, wherein the query is not translated into the second natural language (Keyword searching field 1108 is configured to receive a search term from a user for a search term in a first language selected by the user and search the document 1101 presented in a second language different from the first language. The search term or keyword received is by an embodiment of computer program 301 and the document 1101 is searched and processed accordingly, see par. [0099]). 
Regarding claim 3 Srihari teaches the apparatus of claim 1, wherein the ranked list of documents in the second natural language comprises at least one document for which a translation into the first natural language is not stored (The pre-populated section allows the user to quickly select and see an overview of the entity profiles determined in document 1101, which is in a first language foreign to the user, see par. [0098]). 
Regarding claim 6 Srihari teaches the apparatus of claim 1, wherein the cross-lingual information retrieval module has a feature vector comprising text in the second natural language (translated text, see par. [0067]). 
Regarding claim 10 Srihari teaches a non-transitory machine-readable medium storing instructions which, when executed by processing circuitry of one or more machines processor of a general purpose computer, a computer-readable memory, see par. [0037-0038]), cause the processing circuitry to: 
access a query in a first natural language (language query, see par. [0017]; figure 11, element 1107); 

compute, using a cross-lingual information retrieval module (These search results may be from a faceted search or cross-lingual search, see par. [0017]), a ranked list of documents in a second natural language that are related to the event, wherein at least a portion of documents in the ranked list are selected from a collection of documents in the second natural language that are not annotated with events (a vocabulary module structured and arranged to map the input to an electronic database derived from words based on the origin of the input; a transliteration module structured and arranged to produce multiple back-transliterated and translated forms for the input in a Romanized language and calculate confidence scores for the multiple back-transliterated and translated forms, see par. [0018]), 
wherein the cross-lingual information retrieval module is trained using a dataset comprising annotated documents in the first natural language and translations of the annotated documents into the second natural language, wherein each annotated document is annotated with one or more events (we may use a machine learning module that may be trained on annotated Chinese corpora: the annotations may include low-level features as well as the entity 307 class, see par. [0078]); 
and provide an output representing at least a portion of the ranked list of documents in the second natural language, wherein the second natural language is different from the first natural language (output module to provide the multiple translated and back-transliterated forms and the confidence score in a format compatible with machine translation systems for the input, see par. claim 11 Srihari teaches the 11. The machine-readable medium of claim 10, wherein the query is not translated into the second natural language. 
Regarding claim 12 Srihari teaches the 12. The machine-readable medium of claim 10, wherein the ranked list of documents in the second natural language comprises at least one document for which a translation into the first natural language is not stored (The pre-populated section allows the user to quickly select and see an overview of the entity profiles determined in document 1101, which is in a first language foreign to the user, see par. [0098]). 
Regarding claim 15 Srihari teaches the machine-readable medium of claim 10, wherein the cross-lingual information retrieval module has a feature vector comprising text in the second natural language (translated text, see par. [0067]). 
Regarding claim 16 Srihari teaches a cross-lingual search method, the method comprising:
accessing a query in a first natural language (language query, see par. [0017]; figure 11, element 1107); 
identifying an event corresponding to the query (search results, see par. [0017], figure 11, element 1101); 
computing, using a cross-lingual information retrieval module (These search results may be from a faceted search or cross-lingual search, see par. [0017]), a ranked list of documents in a second natural language that are related to the event, wherein at least a portion of documents in the ranked list are selected from a collection of documents in the second natural language that are 
wherein the cross-lingual information retrieval module is trained using a dataset comprising annotated documents in the first natural language and translations of the annotated documents into the second natural language, wherein each annotated document is annotated with one or more events (we may use a machine learning module that may be trained on annotated Chinese corpora: the annotations may include low-level features as well as the entity 307 class, see par. [0078]); 
and providing an output representing at least a portion of the ranked list of documents in the second natural language, wherein the second natural language is different from the first natural language (output module to provide the multiple translated and back-transliterated forms and the confidence score in a format compatible with machine translation systems for the input, see par. [0018]).
Regarding claim 17 Srihari teaches the 17. The method of claim 16, wherein the query is not translated into the second natural language (Keyword searching field 1108 is configured to receive a search term from a user for a search term in a first language selected by the user and search the document 1101 presented in a second language different from the first language. The search term or keyword received is by an embodiment of computer program 301 and the document 1101 is searched and processed accordingly, see par. [0099]). 
claim 18 Srihari teaches the method of claim 16, wherein the ranked list of documents in the second natural language comprises at least one document for which a translation into the first natural language is not stored (The pre-populated section allows the user to quickly select and see an overview of the entity profiles determined in document 1101, which is in a first language foreign to the user, see par. [0098]). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 7-9, 13, 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srihari U.S. PAP 2011/0137636 A1 in view of Gao U.S. PAP 2015/0363688 A1.


Regarding claim 4 Srihari does not teach the apparatus of claim 1, wherein the cross-lingual information retrieval module comprises a deep neural network having an input layer, a plurality of hidden layers, and an output layer, and wherein each of the input layer and the plurality of hidden layers comprises a plurality of neurons. 

It would have been obvious to combine the Srihari invention with the teachings of Gao for the benefit of retrieving information from pairs of corresponding documents in different languages, see par. [0002].
Regarding claim 5 Srihari teaches the apparatus of claim 1, wherein training the cross-lingual information retrieval module comprises: 
accessing the dataset comprising the annotated documents in the first natural language and the translations of the annotated documents into the second natural language (of Chinese entities translated, transliterated or back-transliterated to English according to one embodiment of a Context Aware Translation System, see par. [0030]); 

However Srihari does not teach training, using a neural network training technique, the cross-lingual information retrieval module to associate a new document in the second natural language to at least one event using the second natural language document-event map. 
In a similar field of endeavor Gao teaches deep neural networks to learn deep semantic models (DSM) of “interestingness." The DSM, consisting of two branches of deep neural networks or their convolutional versions, identifies and predicts target documents that would interest users reading source documents. The learned model observes, identifies, and detects naturally occurring signals of interestingness in click transitions between source and target documents derived from web browser logs. Interestingness is modeled with deep neural networks that map source-target document pairs to feature vectors in a latent space, trained on document transitions in view of a "context" and optional "focus" of source and target documents, see abstract. In addition, some of these models have been extended to handle cross-lingual cases to retrieve information from pairs of corresponding documents in different languages, see par. [0002]. A predefined lookup table or the like of the high-frequency words is used to construct the one-hot vector for each word. Clearly, other languages, dialects, or word sets, may use different numbers or sets of high-frequency words for training purposes, see par. [0065].


Regarding claim 7 Srihari teaches a training apparatus, the apparatus comprising:
processing circuitry and memory processor of a general purpose computer, a computer-readable memory, see par. [0037-0038]); the processing circuitry to: 
access a dataset comprising annotated documents in a first natural language and translations of the annotated documents into a second natural language, wherein each annotated document in the first natural language is annotated with one or more events, wherein the second natural language is different from the first natural language (of Chinese entities translated, transliterated or back-transliterated to English according to one embodiment of a Context Aware Translation System, see par. [0030]); 
generate a second natural language document-event map by mapping, to each translation of each annotated document into the second natural language, the one or more events with which the annotated document is annotated (While transliteration can accomplish the mapping through table-lookup, back-transliteration is required to disambiguate the noise produced in the transliteration and estimate the original named or nominal entity as close as possible, see par. [0045]); 

In a similar field of endeavor Gao teaches deep neural networks to learn deep semantic models (DSM) of “interestingness." The DSM, consisting of two branches of deep neural networks or their convolutional versions, identifies and predicts target documents that would interest users reading source documents. The learned model observes, identifies, and detects naturally occurring signals of interestingness in click transitions between source and target documents derived from web browser logs. Interestingness is modeled with deep neural networks that map source-target document pairs to feature vectors in a latent space, trained on document transitions in view of a "context" and optional "focus" of source and target documents, see abstract. In addition, some of these models have been extended to handle cross-lingual cases to retrieve information from pairs of corresponding documents in different languages, see par. [0002]. A predefined lookup table or the like of the high-frequency words is used to construct the one-hot vector for each word. Clearly, other languages, dialects, or word sets, may use different numbers or sets of high-frequency words for training purposes, see par. [0065]; Output Module 360 then processes the candidate set to rank and select one or more target documents relative to the arbitrary source document being consumed by the user. As discussed herein examples uses of interesting target documents include, but are not limited to, contextual entity search, automatic highlighting, document prefetching, document or item recommendation, advertisement placement, etc, see par. [0043].


Regarding claim 8 Srihari teaches the apparatus of claim 7, wherein the cross-lingual information retrieval module has a feature vector comprising text in the second natural language (translated text, see par. [0067]). 
Regarding claim 9 Gao teaches the apparatus of claim 7, wherein the cross-lingual information retrieval module comprises a deep neural network having an input layer, a plurality of hidden layers, and an output layer, and wherein each of the input layer and the plurality of hidden layers comprises a plurality of neurons (deep neural networks to learn deep semantic models (DSM) of “interestingness." The DSM, consisting of two branches of deep neural networks or their convolutional versions, identifies and predicts target documents that would interest users reading source documents. The learned model observes, identifies, and detects naturally occurring signals of interestingness in click transitions between source and target documents derived from web browser logs. Interestingness is modeled with deep neural networks that map source-target document pairs to feature vectors in a latent space, trained on document transitions in view of a "context" and optional "focus" of source and target documents, see abstract).


claim 13 Srihari does not teaches the machine-readable medium of claim 10, wherein the cross-lingual information retrieval module comprises a deep neural network having an input layer, a plurality of hidden layers, and an output layer, and wherein each of the input layer and the plurality of hidden layers comprises a plurality of neurons.
In a similar field of endeavor Gao teaches deep neural networks to learn deep semantic models (DSM) of “interestingness." The DSM, consisting of two branches of deep neural networks or their convolutional versions, identifies and predicts target documents that would interest users reading source documents. The learned model observes, identifies, and detects naturally occurring signals of interestingness in click transitions between source and target documents derived from web browser logs. Interestingness is modeled with deep neural networks that map source-target document pairs to feature vectors in a latent space, trained on document transitions in view of a "context" and optional "focus" of source and target documents, see abstract. In addition, some of these models have been extended to handle cross-lingual cases to retrieve information from pairs of corresponding documents in different languages, see par. [0002]. 
It would have been obvious to combine the Srihari invention with the teachings of Gao for the benefit of retrieving information from pairs of corresponding documents in different languages, see par. [0002]. 
Regarding claim 14 Srihari teaches the machine-readable medium of claim 10, wherein training the cross-lingual information retrieval module comprises: 

generating a second natural language document-event map by mapping, to each translation of each annotated document into the second natural language, the one or more events with which the annotated document is annotated (While transliteration can accomplish the mapping through table-lookup, back-transliteration is required to disambiguate the noise produced in the transliteration and estimate the original named or nominal entity as close as possible, see par. [0045]); 
and training, using a neural network training technique, the cross-lingual information retrieval module to associate a new document in the second natural language to at least one event using the second natural language document-event map. 
In a similar field of endeavor Gao teaches deep neural networks to learn deep semantic models (DSM) of “interestingness." The DSM, consisting of two branches of deep neural networks or their convolutional versions, identifies and predicts target documents that would interest users reading source documents. The learned model observes, identifies, and detects naturally occurring signals of interestingness in click transitions between source and target documents derived from web browser logs. Interestingness is modeled with deep neural networks that map source-target document pairs to feature vectors in a latent space, trained on document transitions in view of a "context" and optional "focus" of source and target documents, see abstract. In addition, some of these models have been extended to handle cross-lingual cases 
It would have been obvious to combine the Srihari invention with the teachings of Gao for the benefit of retrieving information from pairs of corresponding documents in different languages, see par. [0002].

Regarding claim 19 Srihari does not teach the method of claim 16, wherein the cross-lingual information retrieval module comprises a deep neural network having an input layer, a plurality of hidden layers, and an output layer, and wherein each of the input layer and the plurality of hidden layers comprises a plurality of neurons. 
In a similar field of endeavor Gao teaches deep neural networks to learn deep semantic models (DSM) of “interestingness." The DSM, consisting of two branches of deep neural networks or their convolutional versions, identifies and predicts target documents that would interest users reading source documents. The learned model observes, identifies, and detects naturally occurring signals of interestingness in click transitions between source and target documents derived from web browser logs. Interestingness is modeled with deep neural networks that map source-target document pairs to feature vectors in a latent space, trained on document transitions in view of a "context" and optional "focus" of source and target documents, see abstract. In addition, some of these models have been extended to handle cross-lingual cases 
It would have been obvious to combine the Srihari invention with the teachings of Gao for the benefit of retrieving information from pairs of corresponding documents in different languages, see par. [0002].
Regarding claim 20 Srihari teaches the 20. The method of claim 16, wherein training the cross-lingual information retrieval module comprises: 
accessing the dataset comprising the annotated documents in the first natural language and the translations of the annotated documents into the second natural language (of Chinese entities translated, transliterated or back-transliterated to English according to one embodiment of a Context Aware Translation System, see par. [0030]); 
generating a second natural language document-event map by mapping, to each translation of each annotated document into the second natural language, the one or more events with which the annotated document is annotated (While transliteration can accomplish the mapping through table-lookup, back-transliteration is required to disambiguate the noise produced in the transliteration and estimate the original named or nominal entity as close as possible, see par. [0045]); 
However Srihari does not teach training, using a neural network training technique, the cross-lingual information retrieval module to associate a new document in the second natural language to at least one event using the second natural language document-event map.
document prefetching, document or item recommendation, advertisement placement, etc, see par. [0043].
It would have been obvious to combine the Srihari invention with the teachings of Gao for the benefit of retrieving information from pairs of corresponding documents in different languages, see par. [0002].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang ‘689 teaches a multilingual personal assistant which uses a speech recognition model trained on a  deep neural network.
Kumar ‘449 teaches a multilingual search engine which incorporates deep neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/            Primary Examiner, Art Unit 2656